Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 16, 2019

                                      No. 04-18-00623-CR

                                       Matthew SERNA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 16-05-0186-CRA
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER
       Appellant’s brief was due on September 26, 2019, but was not filed. On September 27,
2019, appellant filed his brief, and on October 1, 2019, appellant filed a motion for an extension
of time to file his brief out of time. On October 1, 2019, appellant filed a corrected brief.
Appellee has not responded to appellant’s motion for an extension of time. Accordingly, we
GRANT appellant’s motion for an extension of time and deem appellant’s corrected brief timely
filed.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk